*51DISSENTING OPINION
Lawrence, Judge:
Upon the authority of Standard Railway Equipment Mfg. Co. v. United States, 16 Cust. Ct. 10, C.D. 976, and the unrefuted testimony of the witness Swann, I am constrained to dissent from the decision and judgment of the majority as to all the refrigerator car parts in controversy, with the possible exception of the item described as “Steel floor and troughs.”
I do not regard the case of Myers & Co. v. United States, 12 Ct. Cust. Appls. 350, T.D. 40490, wherein the court expressed the opinion that a railway locomotive is not a “structure,” an authority for the view taken by the majority herein that a railway refrigerator car is not a “structure,” as that term was treated in the Standard Railway case, supra. Steam locomotives which are self-motivating mechanisms have been given special treatment by Congress, being provided for by name in paragraph 372 of the Tariff Act of 1930.